Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 05/18/2021. Applicant’s proposed amendments have been entered and additional amendments are provided below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin McCarthy on 06/02/2021.

The application has been amended as follows: Claims 3, 22, 23, 25 are canceled.
Amended Claim 1. An implant comprising: (a) an engineered tissue; and (b) a sterile latex wrapping around said engineered tissue; and (c) vasculature comprising a vein and an artery, wherein said engineered tissue comprises a wrappable inorganic porous scaffold embedded with a myoblast, a mesenchymal stem cell and an endothelial cell, or an endothelial cell, a myoblast and a fibroblast wherein said porous scaffold is wrapped around said vasculature, said vasculature feeds said cells and said 
Amended Claim 32. The implant of claim 1, wherein said engineered tissue comprises endothelial cells, myoblast and mesenchymal stem cells (MSCs).
Amended Claim 34. The implant of claim 30, wherein said implant .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor discloses an engineered tissue with a vasculature comprising a vein and an artery with a porous scaffold embedded with cells and a blood vessel with an inner circumference of between 40-100 micrometers with a sterile latex wrapping around the engineered tissue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 4, 6, 8, 10, 11, 27-32, 34, and 36 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632